Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Office Action issued in corresponding Koren Application 1020170168249 issued December 28, 2021 has not been considered since no English translation has been provided.
Specification
The disclosure is objected to because of the following informalities: In ¶69, the second to last sentence, the LED chips is described with the incorrect reference numeral – it says “120” when it should be “130.”  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because: “reflective members” and “a upper surface” should be “reflective member” and “an upper surface.”
Claim 10 is objected to because: “in cross-section thereof” should be “in a cross-section thereof” and “great” should be “greater.”




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 10: “has different radii of curvature at light emission location thereof” is confusing because it is unclear how multiple radii exist at a point. Examiner reads the claim as “has different radii of curvature along a light emission location of the convex portion.”

Allowable Subject Matter
Claims 1-9 and 11-18 have been allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re 1-18: in claim 1, “at least one light diffusing member covering the light emitting diode chip and the reflective member, wherein the light diffusing member comprises a cavity corresponding to the light emitting diode chip and the reflective member disposed inside the light diffusing member, the light emitting diode chip comprising: a substrate; a light emitting structure disposed at a lower side of the substrate; a transparent electrode layer disposed at a lower surface of the light emitting structure; a first electrode pad electrically connected to a first conductivity type semiconductor layer of the light emitting structure; a second electrode pad electrically connected to a second conductivity type semiconductor layer of the light emitting structure; and a reflective layer formed to cover at least a portion of a lower side of the light emitting structure.”
US 20160349445 Kim et al. teaches a light emitting structure with a reflective member 29 and an electrode structure 24-26; however, Kim fails to teach “a reflective layer formed to cover at least a portion of a lower side of the light emitting structure” as well as “at least one light diffusion member.”
US 2016/0087159 Kim et al. teaches an LED chip with a reflective member 150 and a reflective layer covering the bottom 120; however, it fails to teach “a transparent electrode layer disposed at a lower surface of the light emitting structure; a first electrode pad electrically connected to a first conductivity type semiconductor layer of the light emitting structure; a second electrode pad electrically connected to a second conductivity type semiconductor layer of the light emitting structure.”

Conclusion
Please see attached PTO-892 form for all relevant prior art considered yet not specifically relied upon. The prior art broadly teaches LED chips having an electrode stack: US-20170186921-A1; US-20110305003-A1; US-20180180250-A1; US-20180182940-A1; US-20170103972-A1; US-20160087159-A1; US-20150241004-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA; CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875